NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES WEISMANN,                                 No.    16-56775

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00203-GPC-BLM

 v.
                                                MEMORANDUM*
CALIBER HOME LOANS, INC., a
corporation; DOES, 1 to 100,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      James Weismann appeals pro se from the district court’s judgment

dismissing his diversity action alleging federal and state law claims arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      In his opening brief, Weismann fails to address the district court’s grounds

for dismissal and has therefore waived his challenge to the district court’s order.

See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003)

(“[W]e will not consider any claims that were not actually argued in appellant’s

opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues

not supported by argument in pro se appellant’s opening brief are waived).

      AFFIRMED.




                                          2                                    16-56775